DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the trim breaker being jogged (claims 8 and 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 6 and 10 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
With respect to claims 6 and 10: See Fig. 7 and [0032]-[0034] of the originally-filed specification. The mullion brace 180 includes first and second transverse ends 184, 188 that are disposed on the first and second sidewalls 22, 26 of the cabinet 14. The mullion brace 180 further includes left and right raised portions 212. Door hinges 78, 82 are coupled to one of the raised portions 212.
Each of claims 6 and 10 raises the issue of new matter for claiming the pair of hinges 78, 82 coupled to the first and second transverse ends 184, 188 of the mullion brace 180. 
The hinges 78, 82 are disclosed as coupled to raised portions 212. Hinges 78, 82 are not disclosed as coupled to the transverse ends 184, 188 which are disposed on the sidewalls 22, 26 of the cabinet 14.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8 and 12 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claims 8 and 12: Claims 7 and 11, from which claims 8 and 12 depend, recite “the recess configured to accommodate at least a portion of a trim breaker”. Due to the use of “configured to”, the recitation above is interpreted to not positively recite/require the trim breaker. The recitation above is interpreted to require the recess to have the capability of accommodating at least a portion of a trim breaker, but not the structure of the trim breaker itself. 
Claims 8 and 12 appear to positively recite the trim breaker. The scope of claims 8 and 12 is unclear, vis-à-vis if the trim breaker is part of the claimed invention or not. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5, 7-9, 11-12, 14-15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,558,503 (Wilson) in view of WO 2017/192121 A1 (Dherde).
With respect to claim 1: Wilson discloses a cabinet assembly for a refrigerating appliance (refrigerator 10), the cabinet assembly comprising: an outer wrapper (outer metal shell 18) defining opposing first and second sidewalls (side walls 20 and 22), and an access opening (front opening closed by the not-shown doors); an inner liner (interior liner 24) defining an upper compartment (compartment 12) and a lower compartment (compartment 13); a mullion (mullion component 16) disposed between the upper compartment and the lower compartment and extending across the access opening; a front reinforcing plate (mullion face plate 90) positioned on the mullion and extending substantially across the width of the access opening; and a mullion brace (at least cross member 58, may include partition mounting brackets 36/37) coupled to the front reinforcing plate (Fig. 2 and col. 5, lines 22-30).
Wilson does not disclose the claim limitation “a rear wall coupling the first and second sidewalls”.
Dherde Fig. 4 shows the outer wrapper 16 of a refrigerator appliance 14 including a rear wall positioned at the rear side of an upper refrigerating compartment 102. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have Wilson’s metal shell 18 include a rear wall extending between the side walls 20 and 22, in order to enclose the compartment 12/13 on the rear side thereof. This forms a refrigerator interior compartment openable and closable with a door, as is conventional in the refrigerator art.
The combination is obvious because the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. Further, the elements each perform the function known to perform in the prior art with predictability. 
Wilson does not disclose the claim limitation “wherein the outer wrapper and the inner liner define a sealed insulating cavity therebetween, wherein the insulating cavity is under vacuum”.
Dherde [0018] and [0026]-[0028] disclose the refrigerator appliance 14 including a vacuum insulated structure 26 defined by a hermetically sealed insulating cavity 24 that is under at least a partial vacuum. An outer wrapper 16, inner liner 18, and trim breaker 20 define the insulating cavity 24. Dherde [0029] discloses that an interior mullion 100 can also define/include a vacuum insulated structure 26. Alternatively, the interior mullion 100 may not be vacuum insulated, and instead use conventional foamed-in insulating material 28 at atmospheric pressure. 
Dherde’s appliance 14, outer wrapper 16, and liner 18 are analogous to Wilson’s refrigerator 10, shell 18, and liner 24, respectively. Dherde’s mullion 100 is analogous to Wilson’s mullion component 16.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to define a sealed insulating cavity between Wilson’s shell 18 and liner 24 and provide at least a partial vacuum therebetween, in order to make Wilson’s refrigerator 10 vacuum insulated like Dherde’s appliance 14. 
In the combination, Dherde [0029] suggests that Wilson’s mullion component 16 may be vacuum insulated, or may alternatively use conventional foamed-in insulation. 
The modification is obvious because the use of a known technique to improve similar devices in the same way yields predictable results to one of ordinary skill in the art. It is obvious to use the known techniques of Dherde (hermetically sealing a cavity, evacuating gas to provide a vacuum, etc.) to improve the similar device of Wilson in the same way (same improvement of vacuum insulation). 
With respect to claim 2: See Wilson Fig. 2. Wilson, as modified, meets wherein the mullion brace (cross member 58) is disposed between the front reinforcing plate (face plate 90) and the mullion (mullion component 16).
With respect to claim 3: See Wilson Figs. 1-2 and 4-5. Wilson, as modified, meets wherein the mullion brace (cross member 58) includes raised portions (raised portions 68) proximate an access opening edge of each of the first and second sidewalls (left and right edges of front face 26, at or near formed portion 31).
With respect to claim 5: See Wilson Figs. 2 and 5. Wilson’s partition mounting brackets 36 and 37 are interpreted as a component of the claimed “mullion brace”. Wilson, as modified, meets wherein the mullion brace (cross member 58 and brackets 36/37) includes first and second transverse ends (comprised by brackets 36/37) at least partially disposed on the first and second sidewalls (where fasteners 42 secure brackets 36/37 to the side walls 20 and 22; see Fig. 5).
With respect to claim 7: Wilson Figs. 4-5 show the front end of side wall 20 of metal shell 18 bent to form front face 26 and “S” shaped formed portion 31. Where bracket 36 is fastened  with fastener 42 is a “transverse end” as claimed. Side wall 20 is a “sidewall” as claimed. 
Wilson does not disclose “a recess defining a gap between the first and second transverse ends and the first and second sidewalls, the recess configured to accommodate at least a portion of a trim breaker” as claimed.
Dherde discloses a trim breaker 20 that is hermetically sealed with an outer wrapper 16 and an inner liner 18 to form the vacuum insulating cavity 24.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Dherde’s trim breaker 20 between Wilson’s shell 18 and liner 24 in order to make a hermetically-sealed and vacuum-tight cavity between the shell 18 and liner 24. 
The use of the trim breaker 20 is obvious because the component is doing what it is known to perform with predictability.
See Wilson Figs. 4-5 and Dherde Figs. 5-9. To accommodate the trim breaker 20, it is obvious to remove some portion of Wilson’s front face 26 and/or portion 31, and possibly some of Wilson’s insulation 25. The trim breaker 20 joins Wilson’s side wall 20 and liner 24 similarly to trim breaker 20 joining outer wrapper 16 and inner liner 18 in Dherde Fig. 5.
The aforementioned removal of face 26, portion 31, and/or insulation 25 yields “a recess defining a gap” as claimed between Wilson’s wall 20 and Wilson’s bracket 36. The recess/gap accommodates the trim breaker 20 as claimed. 
With respect to claim 8: The noun “jog” is defined as “a brief abrupt change in direction”. 
Dherde Figs. 5-9 show the trim breaker 20 includes multiple portions that form a brief abrupt change in direction, which is interpreted to meet “wherein at least a portion of the trim breaker is jogged” as claimed. 
See Wilson Figs. 4-5. The claimed “recess” is between side wall 20 and bracket 36. It is obvious for the trim breaker 20 to have brief and abrupt changes in directions in the area of the side wall 20 and bracket 36, to thereby accommodate those structures. This meets “wherein at least a portion of the trim breaker is jogged to fit within the recess” as claimed. 
With respect to claim 9: The same combination of Wilson and Dherde used above meets a refrigerating appliance (Wilson’s refrigerator 10, as modified) comprising: a cabinet (Wilson Figs. 1-5) comprising: an outer wrapper (Wilson’s shell 18) defining opposing first and second sidewalls (Wilson’s side walls 20 and 22), a rear wall coupling the first and second sidewalls (as made obvious by Dherde) and an access opening (front opening closed by the not-shown doors disclosed by Wilson); an inner liner (Wilson’s interior liner 24) defining an upper compartment (Wilson’s compartment 12) and a lower compartment (Wilson’s compartment 13); a mullion (Wilson’s mullion component 16) disposed between the upper compartment and the lower compartment and extending across the access opening (Wilson Figs. 1-5); and a mullion bracket (Wilson’s cross member 58 and mounting brackets 36/37) extending across the access opening (Wilson Figs. 1-5), wherein the mullion bracket includes first and second ends (left and right ends) having engagement portions (comprised by Wilson’s brackets 36/37) configured to couple with the first and second sidewalls (Wilson Figs. 1-2 and 5).
With respect to claim 11: Wilson Figs. 4-5 show the front end of side wall 20 of metal shell 18 bent to form front face 26 and “S” shaped formed portion 31. Where bracket 36 is fastened  with fastener 42 is a “transverse end” as claimed. Side wall 20 is a “sidewall” as claimed. 
Wilson does not disclose “a recess defining a gap between the first and second transverse ends and the first and second sidewalls, the recess configured to accommodate at least a portion of a trim breaker” as claimed.
Dherde discloses a trim breaker 20 that is hermetically sealed with an outer wrapper 16 and an inner liner 18 to form the vacuum insulating cavity 24.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Dherde’s trim breaker 20 between Wilson’s shell 18 and liner 24 in order to make a hermetically-sealed and vacuum-tight cavity between the shell 18 and liner 24. 
The use of the trim breaker 20 is obvious because the component is doing what it is known to perform with predictability.
See Wilson Figs. 4-5 and Dherde Figs. 5-9. To accommodate the trim breaker 20, it is obvious to remove some portion of Wilson’s front face 26 and/or portion 31, and possibly some of Wilson’s insulation 25. The trim breaker 20 joins Wilson’s side wall 20 and liner 24 similarly to trim breaker 20 joining outer wrapper 16 and inner liner 18 in Dherde Fig. 5.
The aforementioned removal of face 26, portion 31, and/or insulation 25 yields “a recess defining a gap” as claimed between Wilson’s wall 20 and Wilson’s bracket 36. The recess/gap accommodates the trim breaker 20 as claimed. 
With respect to claim 12: The noun “jog” is defined as “a brief abrupt change in direction”. 
Dherde Figs. 5-9 show the trim breaker 20 includes multiple portions that form a brief abrupt change in direction, which is interpreted to meet “wherein at least a portion of the trim breaker is jogged” as claimed. 
See Wilson Figs. 4-5. The claimed “recess” is between side wall 20 and bracket 36. It is obvious for the trim breaker 20 to have brief and abrupt changes in directions in the area of the side wall 20 and bracket 36, to thereby accommodate those structures. This meets “wherein at least a portion of the trim breaker is jogged to fit within the recess” as claimed. 
With respect to claim 14: The same combination of Wilson and Dherde used above meets a refrigerating appliance (Wilson’s refrigerator 10, as modified) comprising: a cabinet (Wilson Figs. 1-5) comprising: an outer wrapper (Wilson’s shell 18) defining opposing first and second sidewalls (Wilson’s side walls 20 and 22), a rear wall coupling the first and second sidewalls (as made obvious by Dherde), and an access opening (front opening closed by the not-shown doors disclosed by Wilson); an inner liner (Wilson’s interior liner 24) defining an upper compartment (Wilson’s compartment 12) and a lower compartment (Wilson’s compartment 13), wherein the outer wrapper and the inner liner define a sealed insulating cavity therebetween (by modifying Wilson according to Dherde’s disclosure of sealed insulating cavity 24); a mullion (Wilson’s mullion component 16) disposed between the upper compartment and the lower compartment and extending across the access opening (Wilson Figs. 1-5); and a mullion brace (Wilson’s cross member 58 and mounting brackets 36/37) positioned at the mullion, the mullion brace including first and second transverse ends (where fasteners 42 secure Wilson’s brackets 36/37 to walls 20 and 22), wherein the first and second transverse ends are at least partially disposed on the first and second sidewalls, respectively (Wilson Figs. 1-2 and 5).
With respect to claim 15: Wilson, as modified, meets wherein the mullion brace further comprises a first bracket and a second bracket (Wilson’s brackets 36 and 37), the first bracket and the second bracket including the first and second transverse ends, respectively.
With respect to claim 18: See Wilson Figs. 1-2 and 4-5. Wilson, as modified, meets wherein the mullion brace (cross member 58) further comprises a raised portion (raised portion 68) proximate an access opening edge of one of the first and second sidewalls (left or right edge of front face 26, at or near formed portion 31).

Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,558,503 (Wilson) in view of WO 2017/192121 A1 (Dherde) as applied to claims 3 and 9 above, and further in view of US 4,548,049 (Rajgopal).
With respect to claim 4: Wilson does not disclose the claim limitation “a heat loop disposed over the mullion brace, the heat loop sized to fit between the raised portions of the mullion brace”.
Dherde Figs. 3 and 7-9 show a heat loop 180 disposed in a heat loop channel 182. Dherde Fig. 3 shows the heat loop 180 extending along the upper and lower edges of the mullion 100.
Rajgopal Figs. 2 and 4 show a mullion heater 23 that includes a primary resistance heater 29 and a supplemental mullion heater 30. Resistance heater 29 extends around the periphery of the mullion heater 23, similarly to the configuration of Dherde’s heat loop 180 at the upper and lower edges of Dherde’s mullion 100. Rajgopal’s supplemental mullion heater 30 extends through the middle portion of the mullion heater 23, and is utilized at times where high condensation may occur on the mullion by providing a suitable selective control (Rajgopal col. 5, lines 25-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to put Rajgopal’s heaters 29 and 30 against the inside of Wilson’s mullion face plate 90 in order to prevent condensation on said mullion face plate 90. 
The modification is obvious because the use of a known technique to improve similar devices in the same way yields predictable results to one of ordinary skill in the art. It is obvious to use the known techniques of Dherde and Rajgopal (mounting and operation and heating device) to improve the similar device of Wilson in the same way (same improvement of condensation prevention). 
See Wilson Figs. 1-5. See Rajgopal Fig. 4. As modified, Rajgopal’s supplemental heater 30 is positioned laterally between Wilson’s raised portions 68 because that is analogous to the position of Rajgopal’s heater 30. As modified, the supplemental heater 30 is sandwiched between the front of Wilson’s cross member 58 and the back of Wilson’s face plate 90. 
Wilson’s cross member 58 is the claimed “mullion brace”, and the raised portions 68 thereof are the claimed “raised portions”.
As modified, the supplemental heater 30 meets the claim limitation “a heat loop disposed over the mullion brace, the heat loop sized to fit between the raised portions of the mullion brace”.
With respect to claim 13: The same combination of Wilson, Dherde, and Rajgopal used above in the rejection of claim 4 meets wherein the mullion bracket (Wilson’s cross member 58 and mounting brackets 36/37) includes raised portions (Wilson’s raised portions 68) proximate an access opening edge of each of the first and second sidewalls (left and right edges of front face 26, at or near formed portion 31) and a heat loop (Rajgopal’s supplemental heater 30) is disposed between the raised portions.

Claim(s) 6, 10, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,558,503 (Wilson) in view of WO 2017/192121 A1 (Dherde) as applied to claims 5, 9, and 18 above, and further in view of US 5,349,832 (Johnson) and US 7,517,031 B2 (Laible).
With respect to claims 6 and 10: Wilson does not disclose the limitation “wherein one of the first and second transverse ends of the mullion brace is coupled to a pair of hinges” in claim 6 or the limitation “wherein one of the first and second ends of the mullion bracket is coupled to a pair of hinges” in claim 10.
See Wilson Fig. 2 for an aperture in the front face 26 that aligns with a threaded aperture in a flange of backup plate 34. Wilson col. 3, lines 25-30 and 46-50 disclose the front face 26 and backup plate 34 are used for mounting of door hinges. 
Johnson Fig. 7 shows mounting a door hinge pivot support bracket 54 to a flange 12a and a bracket 48 using screws 50 and 52. Johnson’s flange 12a is similar to Wilson’s front face 26, and Johnson’s bracket 48 is similar to Wilson’s cross member 58 or partition mounting bracket 36/37.
Laible Fig. 1 shows two hinges 5 at a central end bar 9 to support upper and lower doors 3 and 4. Laible Fig. 2 shows the upper and lower pairs of threads 18 used to mount the pair of hinges 5 to the bar 9.
See Wilson Fig. 2 and Johnson Fig. 7. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to secure a pair of hinges to Wilson’s bracket 36/37 and/or cross member 58, in addition to mounting the hinges to Wilson’s front face 26 and backup plate 34, based on what is shown in Johnson Fig. 7. 
See Laible Fig. 1 and Wilson Fig. 1. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to secure upper and lower hinges at one end of Wilson’s mullion component 16 based on Laible’s upper and lower hinges 5, to thereby rotatably support upper and lower doors for Wilson’s compartments 12 and 13.
Such a modification meets “wherein one of the first and second transverse ends of the mullion brace is coupled to a pair of hinges” as recited in claim 6 and “wherein one of the first and second ends of the mullion bracket is coupled to a pair of hinges” as recited in claim 10.
With respect to claim 19: The same combination of Wilson, Dherde, Johnson, and Laible used in the rejections of claims 6 and 10 above makes obvious “wherein at least one door hinge is coupled to the raised portion” as claimed. 
In Johnson Fig. 7, a screw 50 passes through the hinge bracket 54, through the mullion bar 40, and into the bracket 48.
See Wilson Fig. 2 and col. 5, lines 22-30. The mullion face plate 90 is attached to raised portion with a fastener 92. Based on Johnson Fig. 7, it is obvious to pass Wilson’s fastener 92 through one of the hinges before the mullion face plate 90.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,558,503 (Wilson) in view of WO 2017/192121 A1 (Dherde) as applied to claim 14 above, and further in view of US 4,632,470 (Jenkins).
With respect to claim 15: Wilson, as modified, does not disclose the cross member 58 in two pieces that form “a first bracket” and “a second bracket” as claimed.
Jenkins Figs. 3-8 and col. 5, lines 20-29 disclose a two-piece million component 16. The two pieces facilitate mounting each piece separately in opposing recesses 42, and then securing the mullion component 16 at the proper length with fastening means 64. 
See Wilson Figs. 4-5. The ends of cross member 58 are mounted in recesses at portion 31 analogously to Jenkins’ recesses 42 that receive the ends of mullion component 16.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to split Wilson’s cross member 58 into two pieces that are secured with Jenkins’ fastening means 64, to facilitate mounting of the cross member 58 in the recesses of portion 31. 
The modification is obvious because the use of a known technique (providing a two-piece mullion component secured with fasteners) to improve similar devices in the same way (improvement of easier mounting) yields predictable results to one of ordinary skill in the art.
As modified, the two pieces that combine to form Wilson’s cross member 58 and the brackets 36/37 meet “wherein the mullion brace further comprises a first bracket and a second bracket, the first bracket and the second bracket including the first and second transverse ends, respectively” as recited in claim 15.
Allowable Subject Matter
Claims 16-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 16 recites “wherein the first and second brackets include first and second planar ends, which at least partially overlap”. Applicant’s Fig. 7 shows the planar ends 200 and 204 that at least partially overlap. Planar is defined as “of, relating to, or lying in a plane; two-dimensional in quality”. 
The prior art of record discloses mullion braces comprising two pieces that meet the claimed “a first bracket” and “a second bracket”. US 4,632,470 (Jenkins), used above in the rejections, shows such structure. WO 2018/024479 A1 (Chen) shows a two-piece mullion component. The overlapping ends in the prior art are not planar. The prior art does not disclose or make obvious “planar ends” as claimed.
Claim 17 depends from claim 16, and therefore includes the allowable features thereof.
Claim 20 recites “a first bracket and a second bracket having overlapping planar ends”. Similarly to claim 16, the prior art does not disclose or make obvious “planar ends” as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637